     Case 1:20-cv-04668-PKC Document 10 Filed 11/20/20 Page 1 of 1 PageID #: 446




                         AFFIRMATION OF SERVICE BY MAIL


         I, Michael Bierce, an attorney admitted to practice in the
    State of New York and before the United States District Court for
    the Eastern District of New York, and an Assistant District
    Attorney in Kings County, affirm the following statements to
    be true under the penalties of perjury:

         On the 20th day of November, 2020, I served Respondent’s
    Affirmation and Memorandum of Law Opposing Motion for a Preliminary
    Injunction in accordance with the Federal Rules of Civil Procedure,
    and/or the Eastern District’s Local Rules, and/or the Eastern
    District’s Rules on Electronic Service, by causing one (1) true
    copy to be enclosed in a first-class postpaid envelope addressed
    to Petitioner Joseph Hayon, DIN # 18-R-0375, at Cape Vincent
    Correctional Facility, 36560 State Route 12E, P.O. Box 599, Cape
    Vincent, New York, 13618-0599, and by causing that envelope to be
    deposited in an official depository of the United States Postal
    Service within the State of New York. 1




                                      Michael Bierce


DATED:     November 20, 2020
           Brooklyn, New York




1 Subsequent to the electronic filing of these documents, but before
hard copies were mailed to Petitioner, my office’s administrative
staff discovered that Petitioner has been transferred from Marcy
Correctional Facility, his current address of record, to Cape Vincent
Correctional Facility, at the above-listed address.      Respondent’s
Affirmation and Memorandum of Law Opposing Motion for a Preliminary
Injunction (as well as his letter request regarding courtesy copies)
were accordingly mailed to the Cape Vincent address.
